DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 February 2022 has been entered.
Claims 1-3, 5-10, and 20-30 remain pending in the application.  The presumption of the limitations “sensor system configured to generate” and “mechanical system controlled to cause” as invoking an interpretation under 35 U.S.C. 112(f), as previously set forth in the Final Office Action dated 08 October 2021, has been reconsidered and has been withdrawn.  For example, with regards to the limitation “sensor system”, the term “sensor” is a structural modifier, and therefore the limitation is not deemed to invoke an interpretation under 35 U.S.C. 112(f).  Similarly, the limitation directed to “[having a processor perform controlling a] mechanical system to cause/alter” is not deemed to invoke an interpretation under 35 U.S.C. 112(f) because the limitation is not deemed to meet the 3-prong analysis outlined in MPEP 2181 when considering whether or not a claim limitation invokes an interpretation under 35 U.S.C. 112(f).
Response to Arguments
Applicant's arguments filed 08 February 2022 have been fully considered but they are not persuasive because none of the contended prior art references have been relied upon to teach the claimed subject matter directed to the presence of an articulation device, and controlling the articulation device in order to move or rotate a sensor system such that a field of view of the sensor system is to be modifiable, with the controlling occurring based on a perception degradation to the sensor system as recited in at least independent claims 1, 20, and 26.  As discussed in more detail in the Office Action below, Udagawa et al. (US 2021/0263522 A1) has been relied upon to teach the contended claimed subject matter.  Accordingly, and as discussed in more detail in the Office Action below, the combination of Dittmer et al. (US 2019/0186931 A1) and Udagawa et al. (US 2021/0263522 A1) teaches or at least renders obvious the claimed subject matter as currently presented in independent claims 1, 20, and 26.

Specification
The disclosure is objected to because of the following informalities: in Paragraph [0031], line 6, it appears Applicant intended “engine break” to read --engine brake--.  
Appropriate correction is required.

Claim Objections
Claim 21 is objected to because of the following informalities: on lines 2-3, it appears Applicant intended “the location” to read --the particular location-- in order to maintain consistency in claim terminology throughout the claims.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an articulation device configured to move/rotate” in claims 1-3, 5-10, and 20-25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  For example, a review of Applicant’s disclosure appears to indicate that the corresponding structure of the “articulation device” includes an electro-mechanical device (see at least: Paragraph [0030] of the Specification; wherein in the context of its associated function, a person of ordinary skill would understand such an electro-mechanical device to be a motor, a servo, or the like).  Accordingly, the “articulation device” is being interpreted to cover the aforementioned corresponding structure described in the Specification, or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 9-10, 20, 22, 24-26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Dittmer et al. (U.S. Publication No. 2019/0186931 A1) in view of Udagawa et al. (U.S. Publication No. 2021/0263522 A1, also previously published as WO 2020/105123 A1).

Regarding Claim 1:
Dittmer discloses an autonomous vehicle (vehicle 100/200 - see at least: Dittmer, Paragraphs [0024], [0031], [0059] and claim 1) comprising: 
a mechanical system (propulsion system 102 - see at least: Dittmer, Paragraphs [0032]-[0033]); 
a sensor system (sensor system 104/202, particularly camera 130/210/400) configured to generate a sensor signal indicative of a traffic light (see at least: Dittmer, Paragraphs [0037], [0040], [0059], [0076], [0085], [0099], [0101], [0110]); 
a computing system (computing system 112/412) in communication with the mechanical system and the sensor system (see at least: Dittmer, Paragraphs [0004], [0050], [0054], [0088] and Figs. 1 and 4A), wherein the computing system comprises: 
a processor (processor 113 - see at least: Dittmer, Paragraphs [0004], [0050]); and 
memory (memory 114) that stores instructions that, when executed by the processor (see at least: Dittmer, Paragraphs [0004], [0050]-[0051]), cause the processor to perform acts comprising: 
identifying a location of the sensor system within an environment of the autonomous vehicle (see at least: Dittmer, Paragraphs [0028], [0103], [0107], [0112], [0114]); 
identifying an orientation of the sensor system at the location of the sensor system within the environment of the autonomous vehicle ((see at least: Dittmer, Paragraphs [0028], [0103], [0108], [0112], [0114]); 
determining whether the sun causes a threshold level of perception degradation to the sensor system when the sensor system generates the sensor signal indicative of the traffic light at the location, wherein the determination is based upon a date, a time of day, the location of the sensor system, and the orientation of the sensor system (see at least: Dittmer, Paragraphs [0103], [0105]-[0107], [0110], [0114] and [0147]; wherein this determination may correspond to a determination that travel of the vehicle through the one or more locations is expected to cause the image device to generate image data having threshold low image quality (e.g. images encountering blooming, oversaturation, overexposure, and/or degraded resolution and further, when the computing system determines an expected position of the sun relative to a geographic area, the computing system could determine the expected position of the sun at one or more times. These time(s) could be time(s) of the day, time(s) of the month, and/or time(s) of the year, among other options. In any case, when a set of angles is used to describe position of the sun, that set of angles may describe position of the sun with respect to a given location at a given time. For example, position of the sun from the perspective of a particular location at 7:25 am on Jun. 15, 2016 was 17° altitude and 73.3° azimuth. Whereas, position of the sun from the perspective of that same particular location at 8:10 am on Jun. 15, 2016 was 25.7° altitude and 79.3° azimuth. Other examples are also possible and further the perspective of the image capture device on the vehicle is also taken into account at particular locations and times); 
generating a route for the autonomous vehicle such that the route causes the sensor system to avoid passing through the location when perception degradation to the sensor system is determined to exceed the threshold level of perception degradation (see at least: Dittmer, Paragraphs [0107], [0124]-[0127]; wherein this determination may correspond to a determination that travel of the vehicle through the one or more locations is expected to cause the image device to generate image data having threshold low image quality (e.g. images encountering blooming, oversaturation, overexposure, and/or degraded resolution), and wherein a route is generated and followed that avoids travel of the vehicle through the one or more locations at issue); and  
controlling the mechanical system to cause the autonomous vehicle to traverse along the route (see at least: Dittmer, Paragraphs [0051], [0127]).  
Cumulatively, Dittmer discloses that, as the autonomous vehicle traverses the route, the autonomous vehicle may nonetheless encounter a situation where perception degradation to the sensor system exists, and discloses implementing reactive or proactive measures at the sensor system level to minimize or overcome such issues (see at least: Dittmer, Paragraphs [0129]-[0130], [0132]-[0134]).  Furthermore, Dittmer discloses that the sensor system can be moved such that a field of view of the sensor system is to be modifiable (see at least: Dittmer, Paragraphs [0060], [0077], [0092]).  However, Dittmer does not appear explicit in that that the autonomous vehicle comprises an articulation device configured to move the sensor system with respect to the autonomous vehicle, wherein movement of the sensor system by the articulation device causes a field of view of the sensor system to be modifiable; and controlling the articulation device to move the sensor system to modify the field of view as the autonomous vehicle traverse along the route, wherein the sensor system is moved based on the perception degradation to the sensor system.
Udagawa teaches an autonomous vehicle comprising an articulation device (pan angle adjustment mechanism 11b and tilt angle adjustment mechanism 11c) configured to move the sensor system with respect to the autonomous vehicle, wherein movement of the sensor system by the articulation device causes a field of view of the sensor system to be modifiable (see at least: Udagawa, Paragraph [0027]); and controlling the articulation device to move the sensor system to modify the field of view as the autonomous vehicle traverse along a route, wherein the sensor system is moved based on a perception degradation to the sensor system (see at least: Udagawa, Paragraphs [0095], [0113]-[0114]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Udagawa in the invention of Dittmer such that the reactive or proactive measures taken at the sensor system level included the movement of the sensor system with respect to the autonomous vehicle as taught by Udagawa.  One would have been motivated to incorporate the aforementioned teachings of Udagawa because it would have prevented a detection error, by the sensor system, caused by the perception degradation in the external environment while traversing the route; e.g., by controlling the sensor system such that the sun does not fall within the field of view of the sensor system (see at least: Udagawa, Paragraphs [0095], [0114]).

Regarding Claim 2:
Modified Dittmer teaches the autonomous vehicle of claim 1, wherein the route is generated to preempt the perception degradation to the sensor system determined to exceed the threshold level of perception degradation (see at least: Dittmer, Paragraphs [0102], [0124]-[0127]; wherein the route is generated and followed that avoids travel of the vehicle through the one or more locations at issue, and this includes a proactive approach to provide for advance determination of a route that avoids low quality image areas that the sun degrades quality). 

Regarding Claim 3:
Modified Dittmer teaches the autonomous vehicle of claim 1, wherein the location of the sensor system and the orientation of the sensor system are projected for an identified route (see at least: Dittmer, Paragraphs [0107], [0112], [0114], and [0127]).

Regarding Claim 5:
Modified Dittmer teaches the autonomous vehicle of claim 1, wherein the perception degradation to the sensor system is determined to exceed the threshold level of perception degradation based at least in part upon a precomputed value for the location of the sensor system, wherein the precomputed value is identified according to the date and the time of day (see at least: Dittmer, Paragraphs [0103], [0105], [0107], [0122], and [0147]; wherein this determination may correspond to a determination that travel of the vehicle through the one or more locations is expected to cause the image device to generate image data having threshold low image quality (e.g. images encountering blooming, oversaturation, overexposure, and/or degraded resolution and further, when the computing system determines an expected position of the sun relative to a geographic area, the computing system could determine the expected position of the sun at one or more times. These time(s) could be time(s) of the day, time(s) of the month, and/or time(s) of the year, among other options. In any case, when a set of angles is used to describe position of the sun, that set of angles may describe position of the sun with respect to a given location at a given time. For example, position of the sun from the perspective of a particular location at 7:25 am on Jun. 15, 2016 was 17° altitude and 73.3° azimuth. Whereas, position of the sun from the perspective of that same particular location at 8:10 am on Jun. 15, 2016 was 25.7° altitude and 79.3° azimuth. Other examples are also possible and further the perspective of the image capture device on the vehicle is also taken into account at particular locations and times; and see at least Paragraphs [0143]-[0145], wherein a threshold exposure level in the image or the quality of image are determined by the computing system).

Regarding Claim 6:
Modified Dittmer teaches the autonomous vehicle of claim 1, wherein the perception degradation to the sensor system is determined to exceed the threshold level of perception degradation based upon a value computed by the computing system (see at least: Dittmer, Paragraphs [0103], [0105], [0107], and [0147]; wherein this determination may correspond to a determination that travel of the vehicle through the one or more locations is expected to cause the image device to generate image data having threshold low image quality (e.g. images encountering blooming, oversaturation, overexposure, and/or degraded resolution and further, when the computing system determines an expected position of the sun relative to a geographic area, the computing system could determine the expected position of the sun at one or more times. These time(s) could be time(s) of the day, time(s) of the month, and/or time(s) of the year, among other options. In any case, when a set of angles is used to describe position of the sun, that set of angles may describe position of the sun with respect to a given location at a given time. For example, position of the sun from the perspective of a particular location at 7:25 am on Jun. 15, 2016 was 17° altitude and 73.3° azimuth. Whereas, position of the sun from the perspective of that same particular location at a 8:10 am on Jun. 15, 2016 was 25.7° altitude and 79.3° azimuth. Other examples are also possible and further the perspective of the image capture device on the vehicle is also taken into account at particular locations and times; and see at least Paragraphs [0143]-[0145] of Dittmer, wherein a threshold exposure level in the image, the resolution level or the quality of image are determined by the computing system).

Regarding Claim 7:
Modified Dittmer is deemed to teach the autonomous vehicle of claim 1, wherein the perception degradation to the sensor system is based upon a proximity of a first pixel corresponding to the sun to a second pixel corresponding to the traffic light, wherein the first pixel and the second pixel are included in an image represented in the sensor signal (see at least: Dittmer, Paragraphs [0096], [0099]-[0101], [0108], [0142]-[0143],  and Figs. 5A-5B.  Here, it is noted that images are represented by pixels, and Dittmer shows in Figs. 5A-5B images that include both the sun and the traffic light, and further teaches in Paragraph [0108] a proximity of the traffic light and the sun included in the image that would result in images encounter effects of blooming, oversaturation, over-exposure, and/or degraded resolution; wherein Paragraphs [0142]-[0143] further teach that image analysis (which requires analyzing pixels) techniques are implemented to evaluate characteristics of the image in order to determine the presence of both the traffic light and the sun in the same image).  Additionally, modified Dittmer teaches determining that a captured image exhibits characteristics of blooming, such as by determining that the image includes a light streak taking the form of a bright column of pixels (see at least: Dittmer, Paragraphs [0097], [0143]).  Therefore, in the scenario described in Fig. 5B, if blooming was detected, then one pixel would be completely saturated by the sun and any other pixel related to the traffic light are both included in the image, and, accordingly, a determination of the image quality would have been based on both the blooming/saturation and the pixel including that of the traffic light in the image, and further checking to see if the blooming obscures the traffic light in any way.  As such, if it is found that modified Dittmer does not implicitly possess the features recited in the present claim, then it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have determined perception degradation based upon a proximity of the blooming and saturated pixels from the traffic light pixels in order to ensure the sensor system was working properly and not degraded due to the light to ultimately increase the safety of the autonomous vehicle.  

Regarding Claim 9:
Modified Dittmer teaches the autonomous vehicle of claim 1, wherein the time of day is determined according to an offset from a meridian and the date is determined according to an offset from a first day of a calendar year (see at least: Dittmer, Paragraphs [0103], [0105], [0107], and [0147];  wherein this determination may correspond to a determination that travel of the vehicle through the one or more locations is expected to cause the image device to generate image data having threshold low image quality (e.g. images encountering blooming, oversaturation, overexposure, and/or degraded resolution and further, when the computing system determines an expected position of the sun relative to a geographic area, the computing system could determine the expected position of the sun at one or more times. These time(s) could be time(s) of the day, time(s) of the month, and/or time(s) of the year, among other options. In any case, when a set of angles is used to describe position of the sun, that set of angles may describe position of the sun with respect to a given location at a given time. For example, position of the sun from the perspective of a particular location at 7:25 am on Jun. 15, 2016 was 17° altitude and 73.3° azimuth. Whereas, position of the sun from the perspective of that same particular location at 8:10 am on Jun. 15, 2016 was 25.7° altitude and 79.3° azimuth. Other examples are also possible and further the perspective of the image capture device on the vehicle is also taken into account at particular locations and times - wherein azimuth is defined as a horizontal angle measured clockwise from a north base line or meridian and further the date is an offset from a first day of a calendar year, wherein according to the example, Jun. 15, 2016 would be 157 days from the first day of the year and further based on the azimuth.  Additionally, the time of day is determined based on a given location and given day, and therefore would have been with respect to a time zone of the given location, and further an almanac is able to be used to determine the time of day at positions of the sun).

Regarding Claim 10:
Modified Dittmer teaches the autonomous vehicle of claim 1, wherein the location of the sensor system is based upon at least one of a latitude value, a longitude value, or an elevation value (see at least: Dittmer, Paragraphs [0038], [0055], [0112], [0114], and [0123]).

Regarding Claim 20:
Dittmer discloses an autonomous vehicle (vehicle 100/200 - see at least: Dittmer, Paragraphs [0024], [0031], [0059] and claim 1) comprising: 
a sensor system (sensor system 104/202, particularly camera 130/210/400) that generates a sensor signal (see at least: Dittmer, Paragraphs [0037], [0040], [0059], [0076], [0085], [0099], [0101], [0110]); 
a computing system (computing system 112/412) in communication with the sensor system (see at least: Dittmer, Paragraphs [0004], [0050], [0054], [0088] and Figs. 1 and 4A), wherein the computing system comprises: 
a data store comprising perception degradation data, wherein the perception degradation data specifies a level of interference caused by the sun with detection of a state of a traffic light by the sensor system at a particular location and a particular orientation within an environment for a given date and a given time of day (see at least: Dittmer, Paragraphs [0046], [0052], [0078], [0103]-[0107], [0110], [0121]-[0123]);
a processor (processor 113 - see at least: Dittmer, Paragraphs [0004], [0050]); and 
memory (memory 114) that stores instructions that, when executed by the processor (see at least: Dittmer, Paragraphs [0004], [0050]-[0051]), cause the processor to perform acts comprising: 
receiving the sensor signal, the sensor signal being indicative of the traffic light and the sun, wherein the sensor signal is generated by the sensor system when the sensor system is at the particular location and the particular orientation within the environment at the given date and the given time of day (see at least: Dittmer, Paragraphs [0028], [0103], [0105]-[0108], [0110], [0112], [0114], [0146]-[0147]); 
receiving the perception degradation data for the particular location and the particular orientation within the environment for the given data and the given time of day (see at least: Dittmer, Paragraphs [0103], [0105], [0107], [0110], [0114] and [0147]); 
when the sensor system is at the particular location and the particular orientation within the environment at the given date and the given time of day, determining perception degradation to the sensor system caused by the sun based at least in part on the perception degradation data (see at least: Dittmer, Paragraphs [0103], [0105], [0107], [0110], [0114] and [0147]); and
controlling the autonomous vehicle when the perception degradation to the sensor system exceeds a threshold perception degradation, wherein the autonomous vehicle is controlled to reduce the perception degradation to the sensor system based on a position of the sun and a position of the traffic light (see at least: Dittmer, Paragraphs [0107], [0124]-[0127]). 
Cumulatively, Dittmer discloses that, as the autonomous vehicle traverses a route, the autonomous vehicle may encounter a situation where perception degradation to the sensor system exists, and discloses implementing reactive or proactive measures at the sensor system level to minimize or overcome such issues (see at least: Dittmer, Paragraphs [0129]-[0130], [0132]-[0134]).  Furthermore, Dittmer discloses that the sensor system can be rotated such that a field of view of the sensor system is to be modifiable (see at least: Dittmer, Paragraphs [0060], [0077], [0092]).  However, Dittmer does not appear explicit in that that the autonomous vehicle comprises an articulation device configured to rotate the sensor system with respect to the autonomous vehicle, wherein rotation of the sensor system by the articulation device causes a field of view towards which the sensor system is oriented to be modifiable; and controlling the articulation device to rotate the sensor system to modify the field of view when the perception degradation to the sensor system exceeds a threshold perception degradation, wherein the sensor system is rotated to reduce the perception degradation to the sensor system based on a position of the sun and a position of the traffic light.
Udagawa teaches an autonomous vehicle comprising an articulation device (pan angle adjustment mechanism 11b and tilt angle adjustment mechanism 11c) configured to rotate the sensor system with respect to the autonomous vehicle, wherein rotation of the sensor system by the articulation device causes a field of view towards which the sensor system is oriented to be modifiable (see at least: Udagawa, Paragraph [0027]); and controlling the articulation device to rotate the sensor system to modify the field of view when the perception degradation to the sensor system exceeds a threshold perception degradation, wherein the sensor system is rotated to reduce the perception degradation to the sensor system based on at least a position of the sun (see at least: Udagawa, Paragraphs [0095], [0113]-[0114]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Udagawa in the invention of Dittmer such that the reactive or proactive measures taken at the sensor system level included the movement of the sensor system with respect to the autonomous vehicle as taught by Udagawa to thereby reduce the perception degradation to the sensor system based on a position of the sun and a position of the traffic light by rotating the sensor system.  One would have been motivated to incorporate the aforementioned teachings of Udagawa because it would have prevented a detection error, by the sensor system, caused by the perception degradation in the external environment while traversing the route; e.g., by controlling the sensor system such that the sun does not fall within the field of view of the sensor system (see at least: Udagawa, Paragraphs [0095], [0114]).

Regarding Claim 22:
Modified Dittmer teaches the autonomous vehicle of claim 20, further comprising:
a mechanical system (propulsion system 102 - see at least: Dittmer, Paragraphs [0032]-[0033]), wherein the computing system is further in communication with the mechanical system (see at least: Dittmer, Paragraphs [0004], [0050], [0054], [0088] and Figs. 1 and 4A);
wherein the memory further stores instructions that, when executed by the processor, cause the processor to perform acts comprising:
controlling the mechanical system to alter a location of the autonomous vehicle, wherein the location of the autonomous vehicle is altered such that the perception degradation to the sensor system is reduced (see at least: Dittmer, Paragraphs [0051], [0124]-[0127]).  

Regarding Claim 24:
Modified Dittmer teaches the autonomous vehicle of claim 20, wherein the perception degradation to the sensor system caused by the sun is further determined based on an object that occludes the sun (see at least: Dittmer, Paragraph [0121]).

Regarding Claim 25:
Modified Dittmer teaches the autonomous vehicle of claim 20, wherein the perception degradation corresponds to a particular lane of a road (see at least: Dittmer, Paragraphs [0029], [0126]).

Regarding Claim 26:
Dittmer discloses a method for controlling an autonomous vehicle (vehicle 100/200 - see at least: Dittmer, Abstract, Paragraphs [0024], [0031], [0059], and claim 26), comprising: 
identifying a location of a sensor system of the autonomous vehicle within an environment of the autonomous vehicle (see at least: Dittmer, Paragraphs [0028], [0103], [0107], [0112], [0114]); 
identifying an orientation of the sensor system at the location of the sensor system within the environment of the autonomous vehicle ((see at least: Dittmer, Paragraphs [0028], [0103], [0108], [0112], [0114]); 
determining a perception degradation to the sensor system cause by the sun when the sensor system generates a sensor signal indicative of a traffic light at the location, wherein the determination is based upon a date, a time of day, the location of the sensor system, and the orientation of the sensor system (see at least: Dittmer, Paragraphs [0103], [0105]-[0107], [0110], [0114] and [0147]; wherein this determination may correspond to a determination that travel of the vehicle through the one or more locations is expected to cause the image device to generate image data having threshold low image quality (e.g. images encountering blooming, oversaturation, overexposure, and/or degraded resolution and further, when the computing system determines an expected position of the sun relative to a geographic area, the computing system could determine the expected position of the sun at one or more times. These time(s) could be time(s) of the day, time(s) of the month, and/or time(s) of the year, among other options. In any case, when a set of angles is used to describe position of the sun, that set of angles may describe position of the sun with respect to a given location at a given time. For example, position of the sun from the perspective of a particular location at 7:25 am on Jun. 15, 2016 was 17° altitude and 73.3° azimuth. Whereas, position of the sun from the perspective of that same particular location at 8:10 am on Jun. 15, 2016 was 25.7° altitude and 79.3° azimuth. Other examples are also possible and further the perspective of the image capture device on the vehicle is also taken into account at particular locations and times); 
generating a route for the autonomous vehicle such that the route causes the sensor system to avoid passing through the location when perception degradation to the sensor system is determined to exceed a threshold level of perception degradation (see at least: Dittmer, Paragraphs [0107], [0124]-[0127]; wherein this determination may correspond to a determination that travel of the vehicle through the one or more locations is expected to cause the image device to generate image data having threshold low image quality (e.g. images encountering blooming, oversaturation, overexposure, and/or degraded resolution), and wherein a route is generated and followed that avoids travel of the vehicle through the one or more locations at issue); and  
controlling a mechanical system (propulsion system 102) to cause the autonomous vehicle to traverse along the route (see at least: Dittmer, Paragraphs [0051], [0127]).  
Cumulatively, Dittmer discloses that, as the autonomous vehicle traverses the route, the autonomous vehicle may nonetheless encounter a situation where perception degradation to the sensor system exists, and discloses implementing reactive or proactive measures at the sensor system level to minimize or overcome such issues (see at least: Dittmer, Paragraphs [0129]-[0130], [0132]-[0134]).  Furthermore, Dittmer discloses that the sensor system can be moved such that a field of view of the sensor system is to be modifiable (see at least: Dittmer, Paragraphs [0060], [0077], [0092]).  However, Dittmer does not appear explicit with regards to controlling the articulation device to move the sensor system with respect to the autonomous vehicle to modify a field of view of the sensor system as the autonomous vehicle traverse along the route, wherein the sensor system is moved based on the perception degradation to the sensor system.
Udagawa teaches an autonomous vehicle comprising an articulation device (pan angle adjustment mechanism 11b and tilt angle adjustment mechanism 11c - see at least: Udagawa, Paragraph [0027]), and further teaches controlling the articulation device to move the sensor system with respect to the autonomous vehicle to modify a field of view of the sensor system as the autonomous vehicle traverse along a route, wherein the sensor system is moved based on a perception degradation to the sensor system (see at least: Udagawa, Paragraphs [0095], [0113]-[0114]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Udagawa in the invention of Dittmer such that the reactive or proactive measures taken at the sensor system level included the movement of the sensor system with respect to the autonomous vehicle as taught by Udagawa.  One would have been motivated to incorporate the aforementioned teachings of Udagawa because it would have prevented a detection error, by the sensor system, caused by the perception degradation in the external environment while traversing the route; e.g., by controlling the sensor system such that the sun does not fall within the field of view of the sensor system (see at least: Udagawa, Paragraphs [0095], [0114]).

Regarding Claim 28:
Modified Dittmer teaches the method of claim 26, wherein the perception degradation to the sensor system is determined to exceed the threshold level of perception degradation based at least in part upon a precomputed value for the location of the sensor system, wherein the precomputed value is identified according to the date and the time of day (see at least: Dittmer, Paragraphs [0103], [0105], [0107], [0122], and [0147]; wherein this determination may correspond to a determination that travel of the vehicle through the one or more locations is expected to cause the image device to generate image data having threshold low image quality (e.g. images encountering blooming, oversaturation, overexposure, and/or degraded resolution and further, when the computing system determines an expected position of the sun relative to a geographic area, the computing system could determine the expected position of the sun at one or more times. These time(s) could be time(s) of the day, time(s) of the month, and/or time(s) of the year, among other options. In any case, when a set of angles is used to describe position of the sun, that set of angles may describe position of the sun with respect to a given location at a given time. For example, position of the sun from the perspective of a particular location at 7:25 am on Jun. 15, 2016 was 17° altitude and 73.3° azimuth. Whereas, position of the sun from the perspective of that same particular location at 8:10 am on Jun. 15, 2016 was 25.7° altitude and 79.3° azimuth. Other examples are also possible and further the perspective of the image capture device on the vehicle is also taken into account at particular locations and times; and see at least Paragraphs [0143]-[0145], wherein a threshold exposure level in the image or the quality of image are determined by the computing system).

Regarding Claim 29:
Modified Dittmer teaches the method of claim 26, wherein the route is generated to preempt the perception degradation to the sensor system from exceeding the threshold level of perception degradation (see at least: Dittmer, Paragraphs [0102], [0124]-[0127]; wherein the route is generated and followed that avoids travel of the vehicle through the one or more locations at issue, and this includes a proactive approach to provide for advance determination of a route that avoids low quality image areas that the sun degrades quality).

Claims 8, 21, 23, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Dittmer et al. (US 2019/0186931 A1) in view of Udagawa et al. (US 2021/0263522 A1) (hereinafter referred to as ‘modified Dittmer’) as applied to claims 1, 20, 26, respectively, above, and further in view of Yalla (U.S. Publication No. 2018/0164107 A1).

Regarding Claim 8:
Modified Dittmer teaches the autonomous vehicle of claim 1, wherein the determination is at least based on the position of the sun, therefore the determination is based on an indication of a sunny condition.  However, modified Dittmer does not appear explicit in that the determination is further based upon information specifying whether a weather condition blocks the sun at the location of the sensor system, and wherein the information comprises at least one of a current weather condition at the location of the sensor system or weather forecast information for the location of the sensor system.  Yalla teaches determining whether the sun causes a threshold level of perception degradation, wherein the determination is based on information specifying whether a weather condition blocks the sun at the location of a sensor system and controlling a vehicle to travel on a route based on the determination, wherein the information comprises at least one of a current weather condition at the location of the sensor system or weather forecast information for the location of a vehicle or the sensor system (see at least: Yalla, Paragraphs [0030]-[0032]; wherein weather information indicates an overcast condition over the duration of the identified routes, in such a case the additional glare identification processes can be skipped and route selection can be based entirely on more traditional criteria such as shortest or quickest route determinations).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the aforementioned teachings of Yalla in the invention of modified Dittmer, such that weather information was also included in the perception degradation analysis of modified Dittmer.  For example, similar to the analysis of Dittmer in identifying whether a structure, such as a tree, occludes the sun as discussed in at least Paragraph [0121] of Dittmer, analysis with regards to overcast conditions would have been implemented based on the teaching of Yalla with regards to whether or not the sun is occluded by clouds.  The claim would have been obvious because a particular known technique of accounting for weather conditions when determining whether the sun was or will be present at a location of a vehicle, thereby causing a perception degradation, was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Additionally, one would have been motivated to incorporate the teachings of Yalla in order to mitigate glare tending to prevent a sensor or driver from seeing clearly outside of the vehicle, and also to avoid making unnecessary adjustments to a route traversed by the vehicle when weather conditions, such as an overcast condition, occludes the sun (see at least: Yalla, Paragraphs [0002], [0030]-[0031]).  

Regarding Claim 21:
Modified Dittmer teaches the autonomous vehicle of claim 1, wherein the determination is at least based on the position of the sun, therefore the determination is based on an indication of a sunny condition.  However, modified Dittmer does not appear explicit in that the determination is further based upon information specifying whether a weather condition blocks the sun at the location of the sensor system, wherein the information comprises information indicating whether the weather condition is one of sunny or cloudy.  Yalla teaches determining whether the sun causes a threshold level of perception degradation, wherein the determination is based on information specifying whether a weather condition blocks the sun at the location of a sensor system and controlling a vehicle to travel on a route based on the determination, wherein the information comprises information indicating whether the weather condition is one of sunny or cloudy (see at least: Yalla, Paragraphs [0030]-[0032]; wherein weather information indicates an overcast condition over the duration of the identified routes, in such a case the additional glare identification processes can be skipped and route selection can be based entirely on more traditional criteria such as shortest or quickest route determinations, and when the sun is not blocked by any weather phenomenon, identifying that a route section is affected by glare exposure).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the aforementioned teachings of Yalla in the invention of modified Dittmer, such that weather information was also included in the perception degradation analysis of modified Dittmer.  For example, similar to the analysis of Dittmer in identifying whether a structure, such as a tree, occludes the sun as discussed in at least Paragraph [0121] of Dittmer, analysis with regards to overcast conditions would have been implemented based on the teaching of Yalla with regards to whether or not the sun was occluded by clouds.  The claim would have been obvious because a particular known technique of accounting for weather conditions when determining whether the sun was or will be present at a location of a vehicle, thereby causing a perception degradation, was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Additionally, one would have been motivated to incorporate the teachings of Yalla in order to mitigate glare tending to prevent a sensor or driver from seeing clearly outside of the vehicle, and also to avoid making unnecessary adjustments to a route traversed by the vehicle when weather conditions, such as an overcast condition, occludes the sun (see at least: Yalla, Paragraphs [0002], [0030]-[0031]).  

Regarding Claim 23:
Modified Dittmer teaches the autonomous vehicle of claim 20, wherein the perception degradation to the sensor system caused by the sun is at least determined based on the position of the sun, therefore the determination is based on an indication of a sunny condition.  However, modified Dittmer does not appear explicit in that the perception degradation to the sensor system caused by the sun is further determined based on information specifying whether a weather condition blocks the sun at the particular location.  Yalla teaches determining whether the sun causes a threshold level of perception degradation, wherein the determination is based on information specifying whether a weather condition blocks the sun at the location of a sensor system or a vehicle, and controlling a vehicle to travel on a route based on the determination (see at least: Yalla, Paragraphs [0030]-[0032]; wherein weather information indicates an overcast condition over the duration of the identified routes, in such a case the additional glare identification processes can be skipped and route selection can be based entirely on more traditional criteria such as shortest or quickest route determinations).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the aforementioned teachings of Yalla in the invention of modified Dittmer, such that weather information was also included in the perception degradation analysis of modified Dittmer.  For example, similar to the analysis of Dittmer in identifying whether a structure, such as a tree, occludes the sun as discussed in at least Paragraph [0121] of Dittmer, analysis with regards to overcast conditions would have been implemented based on the teaching of Yalla with regards to whether or not the sun is occluded by clouds.  The claim would have been obvious because a particular known technique of accounting for weather conditions when determining whether the sun was or will be present at a location of a vehicle, thereby causing a perception degradation, was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Additionally, one would have been motivated to incorporate the teachings of Yalla in order to mitigate glare tending to prevent a sensor or driver from seeing clearly outside of the vehicle, and also to avoid making unnecessary adjustments to a route traversed by the vehicle when weather conditions, such as an overcast condition, occludes the sun (see at least: Yalla, Paragraphs [0002], [0030]-[0031]).  

Regarding Claim 27:
Modified Dittmer teaches the method of claim 26, wherein the determination is at least based on the position of the sun, therefore the determination is based on an indication of a sunny condition.  However, modified Dittmer does not appear explicit in that the determination is further based upon information specifying whether a weather condition blocks the sun at the location of the sensor system, and wherein the information comprises information indicating whether the weather condition is one of sunny or cloudy.  Yalla teaches determining whether the sun causes a threshold level of perception degradation, wherein the determination is based on information specifying whether a weather condition blocks the sun at the location of a sensor system and controlling a vehicle to travel on a route based on the determination, wherein the information comprises information indicating whether the weather condition is one of sunny or cloudy (see at least: Yalla, Paragraphs [0030]-[0032]; wherein weather information indicates an overcast condition over the duration of the identified routes, in such a case the additional glare identification processes can be skipped and route selection can be based entirely on more traditional criteria such as shortest or quickest route determinations, and when the sun is not blocked by any weather phenomenon, identifying that a route section is affected by glare exposure).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the aforementioned teachings of Yalla in the invention of modified Dittmer, such that weather information was also included in the perception degradation analysis of modified Dittmer.  For example, similar to the analysis of Dittmer in identifying whether a structure, such as a tree, occludes the sun as discussed in at least Paragraph [0121] of Dittmer, analysis with regards to overcast conditions would have been implemented based on the teaching of Yalla with regards to whether or not the sun was occluded by clouds.  The claim would have been obvious because a particular known technique of accounting for weather conditions when determining whether the sun was or will be present at a location of a vehicle, thereby causing a perception degradation, was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Additionally, one would have been motivated to incorporate the teachings of Yalla in order to mitigate glare tending to prevent a sensor or driver from seeing clearly outside of the vehicle, and also to avoid making unnecessary adjustments to a route traversed by the vehicle when weather conditions, such as an overcast condition, occludes the sun (see at least: Yalla, Paragraphs [0002], [0030]-[0031]).  

Regarding Claim 30:
Modified Dittmer teaches the method of claim 26, wherein the determination is at least based on the position of the sun, therefore the determination is based on an indication of a sunny condition.  However, modified Dittmer does not appear explicit in that the determination is further based upon information specifying whether a weather condition blocks the sun at the location of the sensor system, and wherein the information comprises at least one of a current weather condition at the location of the sensor system or weather forecast information for the location of the sensor system.  Yalla teaches determining whether the sun causes a threshold level of perception degradation, wherein the determination is based on information specifying whether a weather condition blocks the sun at the location of a sensor system and controlling a vehicle to travel on a route based on the determination, wherein the information comprises at least one of a current weather condition at the location of the sensor system or weather forecast information for the location of a vehicle or the sensor system (see at least: Yalla, Paragraphs [0030]-[0032]; wherein weather information indicates an overcast condition over the duration of the identified routes, in such a case the additional glare identification processes can be skipped and route selection can be based entirely on more traditional criteria such as shortest or quickest route determinations).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the aforementioned teachings of Yalla in the invention of modified Dittmer, such that weather information was also included in the perception degradation analysis of modified Dittmer.  For example, similar to the analysis of Dittmer in identifying whether a structure, such as a tree, occludes the sun as discussed in at least Paragraph [0121] of Dittmer, analysis with regards to overcast conditions would have been implemented based on the teaching of Yalla with regards to whether or not the sun is occluded by clouds.  The claim would have been obvious because a particular known technique of accounting for weather conditions when determining whether the sun was or will be present at a location of a vehicle, thereby causing a perception degradation, was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Additionally, one would have been motivated to incorporate the teachings of Yalla in order to mitigate glare tending to prevent a sensor or driver from seeing clearly outside of the vehicle, and also to avoid making unnecessary adjustments to a route traversed by the vehicle when weather conditions, such as an overcast condition, occludes the sun (see at least: Yalla, Paragraphs [0002], [0030]-[0031]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Krunic et al. (US 2018/0053415 A1) discloses systems, methods, and devices for automated vehicular control based on glare detected by an optical system of a vehicle. In some aspects, automated control includes controlling the operation of the vehicle itself, a vehicle subsystem, or a vehicle component based on a level of glare detected. According to some examples, controlling the operation of a vehicle includes instructing an automatically or manually operated vehicle to traverse a selected route based on levels of glare detected or expected along potentials routes to a destination. According to other examples, controlling operation of a vehicle subsystem or a vehicle component includes triggering automated responses by the subsystem or the component based on a level of glare detected or expected. In some additional aspects, glare data is shared between individual vehicles and with a remote data processing system for further analysis and action.
Ma et al. (US 2020/0290440 A1) teaches an antiglare system and method and a vehicle comprising the antiglare system.  The antiglare system and method comprises at least a step of capturing an image of a traffic light and the sun (see at least: Figs. 1 and 7), and a step of determining at least a position of a pixel corresponding to the sun (see at least: Ma, Paragraphs [0037]-[0039], [0072]-[0073]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669